983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Robert W.L. BOZEMAN, Petitioner.
No. 92-8066.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

On Petition for Writ of Mandamus.
Petition denied by unpublished per curiam opinion.
Robert W.L. Bozeman, Petitioner Pro Se.
Petition Denied
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Willie Lee Bozeman seeks mandamus relief directing the district court to rule on his petition for habeas corpus filed under 28 U.S.C. § 2241 (1988).  We deny mandamus relief.


2
A review of the district court docket sheet reveals that on July 31, 1992, the magistrate judge issued his memorandum and recommendation to the district court, Bozeman filed objections to the memorandum and recommendation on August 18, and the district court dismissed Bozeman's petition on September 30, 1992.  Bozeman's petition for mandamus relief is now moot.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED